Citation Nr: 1244455	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 30 percent from October 23, 2008 to July 25, 2012, and thereafter, in excess of 50 percent, for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the November 2009 rating decision, the RO declined to reopen the Veteran's claims for service connection for bilateral sensorineural hearing loss and PTSD. 

In September 2010, the Veteran testified before the undersigned Veteran's Law Judge at a hearing held in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder. 

In an August 2011 decision, the Board reopened the Veteran's claim for service connection for bilateral sensorineural hearing loss, and then remanded the underlying issue as well as the petition to reopen the claim for service connection for PTSD to the RO (via the Appeals Management Center (AMC)) for addition development.  

After the additional development had been completed, the AMC, in the September 2012 rating decision, reopened the previously denied claim and awarded service connection for PTSD.  The AMC assigned the Veteran's PTSD disability staged ratings, with an initial evaluation of 30 percent, effective from October 23, 2008 to July 25, 2012, and thereafter an evaluation of 50 percent.  In a November 2012 informal written brief, the Veteran's representative, on the Veteran's behalf, asserted that the Veteran disagrees with the initial assigned staged ratings for his PTSD disability.  The Board construes this statement as a timely Notice of Disagreement (NOD) with the AMC's September 2012 rating decision to rate the Veteran's PTSD with staged ratings of 30 and 50 percent.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991)[VA must liberally construe all documents filed by a claimant].  Crucially, the RO has not yet issued a statement of the case (SOC) as to this increased rating claim.  

The Veteran's representative, on the Veteran's behalf, also asserted that the severity Veteran's PTSD disability precludes him from sustaining meaningful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record. The Veteran has reasonably raised the issue of TDIU in the recent statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial ratings claim for PTSD, and is listing the raised TDIU claim as an issue on appeal.

Also, in the November 2012 informal written brief, the Veteran's representative, on the Veteran's behalf, stated that the Veteran seeks to initiate claims for entitlement to service connection for low back pain, chronic obstructive pulmonary disease, myalgias, diarrhea, and melena, all as secondary to his service-connected PTSD.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  

Subsequent to this waiver, the Board acknowledges, that the Veteran has submitted an additional private audiology report in support of his claim.  However, the Board finds that the newly obtained evidence is essentially duplicative in the sense that it merely confirms that confirms the Veteran's diagnosis of bilateral sensorineural hearing loss disability which was considered by the RO in the initial adjudication of the claim.  Moreover, this additional evidnece does not address the crucial matter at hand, a medical nexus between the Veteran's hearing loss disability and his in-service noise exposure.  As the new evidence does not include or suggest an etiology of the Veteran's bilateral hearing loss disability, the Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1). Consequently, the Veteran's claim is ready for appellate review.
 
The issues of entitlement to increased rating for PTSD and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of medical and lay evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral hearing loss disability and his military service. 


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was not incurred in, or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in August 2011 so that the Veteran could be afforded a VA audiologic examination in conjunction with his service connection claim.   He was provided with such an examination in October 2011.  Thereafter, his claim was readjudicated in light of the additional evidence.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2009.  Subsequently, in November 2009, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this November 2009 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for a bilateral hearing loss disability. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and private audiological examinations dated in 2010 and in 2012 have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his hearing loss claim currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

Pursuant to the Board's August 2011 remand directives, an October 2011 VA examination was conducted in conjunction with this appeal.  The Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnosis consistent with the remainder of the evidence of record.  The examination report included audiological testing of the Veteran, to include pure tone threshold readings as well as speech recognition scores using the Maryland CNC test.  Furthermore, the examiner provided an opinion addressing whether the Veteran's hearing loss was related to in-service noise exposure.  The Board therefore concludes that this October 2011 examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges the Veteran's representative assertion that the October 2011 VA examiner's medical opinion is inadequate, because she did not provide a complete rational in support of her negative nexus opinion.  The Board disagrees with this assertion.  Rather, the October 2011 VA examiner provided a thorough and comprehensive rational statement in support of her medical conclusion.  The examiner reviewed the entire claims folder, including the service and post-service treatment records, and considered the Veteran's reported history as well as the findings from clinical evaluation.  She specifically addressed the in-service notation of hearing problems, but placed more significance on the normal audiometric findings at the Veteran's separation, the Veteran's testimony that his hearing problems did not begin until after his military service, and the Veteran's post-service occupational noise exposure from working in construction industry.   

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and testified before the undersigned at the September 2010 hearing. 

Accordingly, the Board will address the claim on appeal.

Claim for Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.   When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that his current hearing loss disability resulted from in-service noise exposure while performing his duties as artilleryman.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric testing at the October 2011 VA examination demonstrated that the Veteran had pure tone threshold values over 40 decibels at four frequencies in the right ear, and at all frequencies in the left ear.  See the October 2011 VA examiner's report, page 2; see also 38 C.F.R. § 3.385.  Accordingly, current hearing loss disability is demonstrated by the record.  Hickson element (1) is therefore satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes at any point during his period of service.  Service treatment records show that partial bilateral deafness was noted in February 1967 and March 1967.  A June 1967 consultation sheet showed that an audiogram was requested and a provisional diagnosis of bilateral hearing loss was noted.  However, an audiogram dated the same day as the consultation sheet reflects that hearing was normal bilaterally for VA compensation purposes.  That is, the Veteran did not have an auditory threshold of at least 40 decibels of any applicable frequency; auditory thresholds of at least 26 for at least here of the applicable frequencies; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  (The Board notes that the prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) and since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In reviewing the service treatment records, the Board converted the ASA standards to ISO-ANSI). See 38 C.F.R. § 3.385.  Furthermore, the examination report at service discharge in July 1967 shows that hearing thresholds were within normal limits.

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service in August 1967.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Board concedes that the Veteran was exposed to loud noises during his period of service as an artilleryman.  The Veteran's DD 214 confirms that his military occupational specialty (MOS) was as an artilleryman.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, the service treatment records do reflect that the Veteran sought treatment for hearing problems in service.  Given the in-service notations of hearing problems, and the Veteran's MOS, the Board concedes that the Veteran was exposed to extreme noise in service.  Hickson element (2) is therefore satisfied as to both issues as well.

With respect to crucial Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's hearing loss disability is that of the October 2011 VA examiner, who after reviewing the Veteran's claim folder, opined that it is less likely as not that the Veteran's hearing loss is related to or caused by military noise exposure.  In formulating this opinion, the VA examiner recognized the Veteran's service as an artilleryman and his history of in-service noise exposure, but the examiner placed more significance on the fact that the Veteran's separation examination did not show findings indicative of hearing loss or significant shift in pure tone thresholds when compared to his entrance examination.  Also, the examiner considered the Veteran's post-service occupational noise exposure as an electrician and construction worker, which would have exposed him to extreme noises.  See the October 2011 VA examiner's report, pages 4 and 5.  

The October 2011 VA examiner acknowledged the Veteran's in-service provisional diagnosis of hearing loss and the Veteran's referral for follow-up audiometric testing; however, the examiner relied on the subsequent audiometric findings that revealed hearing thresholds were within normal limits.  The VA examiner noted that the provisional diagnosis could have been the result of a temporary threshold shift and/or equipment or testing inaccuracy.  The examiner also noted that the Veteran stated that he did not first notice his hearing problems until after his separation from service.  

There is no medical opinion of record contrary to that of the October 2011 VA examiner.  While the Veteran has submitted private audiology findings confirming a diagnosis of hearing loss at a level consistent with a hearing loss disability for VA purposes, this evidence does not make any suggestion as to the etiology of the disease.  
The Board has considered the presentation on acoustic trauma for war fighters that was submitted by the Veteran's representative in support of the Veteran's claim.  In this presentation, the medical presenters essentially assert that while hearing thresholds may indicate normal hearings, those audiograms do not reflect the physical damage within the ear caused by acoustic trauma, and such damage may not be present until after an initial audiogram.  

Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical article submitted by the Veteran's representative was not accompanied by the opinion of any medical expert linking the Veteran's bilateral hearing loss disability to his in-service acoustic trauma.  Thus, the medical article is insufficient to establish the required medical nexus opinion for causation. 

As noted above, under § 3.303(b), an alternative method of establishing the third element of Hickson is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board notes that in his March 2010 VA Form-9, substantive appeal, the Veteran reported that he has had hearing problems since his discharge from military service.  However, during the September 2010 hearing, the Veteran testified that his hearing loss had its onset after his military service while he was working in construction.  See hearing transcript, page 8. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].  However, once evidence has been considered competent, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"]. 

Here, given the apparent discrepancy in the Veteran's reports regarding the onset of his hearing problems, the Board finds that the Veteran's previous assertion of continuity of hearing loss symptomatology since service, while competent, is not credible.  See Caluza v. Brown, 7 Vet. App. 498  (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran].  As such, his previous assertion contains no probative value as to the merits of this case. 

The Veteran's absence of hearing loss complaints for decades after his separation, also weighs against a finding of continuity.  See Buchanan, 451 F.3d at 1337 [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition]. 

In light of the Veteran's conflicting histories as to the date of onset for his hearing loss, his pertinently normal hearing thresholds at separation, the absence of complaint or treatment for any hearing problems for multiple decades thereafter, his history of post-service occupational noise exposure coupled with the October 2011 VA examiner's emphasis on that post-service noise exposure in rendering a negative nexus opinion, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of hearing loss symptomatology since service.  See Caluza, supra.

Thus, no credible evidence of record, lay or medical, supports a finding of continuity of hearing loss symptomatology since the Veteran's separation from service in 1967.  Indeed, he specifically noted onset of hearing loss after service during the September 2010 hearing.  Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim fails on this basis alone.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Service connection for bilateral sensorineural hearing loss is denied. 


REMAND

Unfortunately, a remand is required concerning the claims enumerated below. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.


PTSD Claim 

As noted in the Introduction, the AMC, in September 2012 rating decision, granted the Veteran's service connection claim for PTSD and assigned initial staged ratings of 30 and 50 percent.  In the November 2012, informal written brief, the Veteran's representative, on the Veteran's behalf, expressed disagreement with the initial evaluations assigned.  The Board accepts this statement as a valid notice of disagreement as to the September 2012 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  The Board must therefore remand these issues for issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 20.200.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

TDIU claim

Also, in the November 2012 informal written brief, the Veteran's representative, on the Veteran's behalf, asserted that the Veteran was unable to sustain or maintain meaningful employment because of the severity of his service-connected PTSD disability.  There is no question that the issue of TDIU has been reasonably raised by record.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the initial PTSD rating claim that the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his TDIU claim.  A copy of the letter should be sent to the Veteran's representative.  

2.  The AMC should issue a statement of the case to the Veteran and his representative in response to the November 2012 notice of disagreement with initial staged ratings assigned to his service-connected PTSD as well as his claim for TDIU. The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning his claim.  See 38 C.F.R. § 20.302(b) (2010). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


